The above-styled case was affirmed on October 3, 1955. The motion now before us for retaxing the costs in the case was not filed until February 2, 1956, Bule 19 of the Revised Rules of this Court provides: “All motions to retax costs or for the awarding or dis-allowance of 5% damages on appeal or to correct any judgment shall be filed within sixty days from the entry of the final judgment in the case. Provided, however, that when such allowance or disallowance of costs or other matter affecting the judgment has been incorporated in the opinion, the rule applicable to the filing of suggestions of error shall apply.”
In either case this motion comes too late, and it must therefore be overruled.
Overruled.